 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY ALLEN TUCKER,                               No. 2:18-cv-0035 TLN KJN P
12                        Petitioner,
13              v.                                        ORDER
14    WARDEN, SACRAMENTO STATE
      PRISON,
15
                          Respondent.
16

17

18            Petitioner is a state prisoner proceeding without counsel. On October 24, 2018, petitioner

19   filed a motion for an extension of time to file and serve an opposition to respondent’s October 15,

20   2018 motion to dismiss. Good cause appearing, IT IS HEREBY ORDERED that:

21            1. Petitioner’s motion for an extension of time (ECF No. 21) is granted; and

22            2. Petitioner shall file and serve his opposition within thirty days from the date of this

23   order.

24   Dated: October 29, 2018

25

26
     tuck0035.111
27

28
